Electronically Filed
                                                      Supreme Court
                                                      SCWC-15-0000408
                                                      12-MAY-2016
                                                      02:19 PM



                          SCWC-15-0000408

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    GERALD MANULEI VILLANUEVA,
                 Petitioner/Petitioner-Appellant,

                                vs.

                         STATE OF HAWAI#I,
                  Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-15-0000408; S.P.P. NO. 14-1-003(2);
                        CR. NO. 96-0078(2))

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that although the Intermediate Court of

Appeals (ICA) issued a Summary Disposition Order on March 30,

2016, the judgment on appeal had not been filed by the ICA at the

time the application for writ of certiorari was filed, see

Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

           IT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant’s application for writ of certiorari, filed

May 9, 2016 is dismissed without prejudice to re-filing the
application pursuant to HRAP Rule 40.1(a) (2014).     (“The

application shall be filed within thirty days after the filing of

the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, May 12, 2016.

Gerald Manulei Villanueva,       /s/ Mark E. Recktenwald
petitioner pro se
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2